Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 05/28/2020, 12/15/2020, 01/10/2022 & 05/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 12/15/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10-11 & 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Grant et al. (U.S. Publication 2016/0196653)
As to claims 1 & 15, Grant discloses an image processing apparatus comprising: a region extraction section that extracts a region of interest within a visible-light image captured by a visible-light camera (116, Fig. 1-2 & [0030] discloses a VL (“visible light”) imaging module)(304-308, Fig. 1-2 & [0044, 0050] discloses capturing a VL (“visible light”) image…308, Fig. 3 discloses a plurality of reference points are determined from the object captured in the visible image); a modal transformation section that receives an image of the region of interest within an infrared image captured by an infrared camera (136, Fig. 1-2 & [0026] discloses a thermal imaging module) )(302-306, Fig. 1-2 & [0044, 0050] discloses capturing a thermal imaging module …306, Fig. 3 discloses a plurality of reference points are determined from the object captured in the thermal image…)(See 306 -> 310…wherein object reference points are received) observing a same subject as the visible-light camera (116, Fig. 1-2 & [0030] discloses a VL (“visible light”) imaging module), and transforms the received image to a modal image (See [0073] wherein 300, Fig. 3 discloses blending, superimposing images from different modalities such as thermal image and a VL images…See 310, Fig. 3 & [0054-0055] discloses geometrically transforming thermal and VL images into a common coordinate system); and a superimposition section that generates a presentation image by superimposing the modal image on the region of interest within the visible-light image (326, See [0069, 0073] wherein the combined thermal and VL (“visible light”) may be generated by superimposing one image on the other).
As to claim 7, Grant discloses everything as disclosed in claim 1. In addition, Grant discloses  wherein the modal transformation section transforms a far- infrared image of the region of interest to a modal image including an information modal familiar to humans. (See [0073] wherein 300, Fig. 3 discloses blending, superimposing images from different modalities such as thermal image and a VL images…See 310, Fig. 3 & [0054-0055] discloses geometrically transforming thermal and VL images into a common coordinate system…See Fig. 4-6 wherein human hand is the application of the image transform)
As to claim 10, Grant discloses everything as disclosed in claim 1. In addition, Grant discloses  wherein the superimposition section attaches a region- indicating frame or other visual indicator to a modal80 image superimposed on the visible-light image. (See Fig. 5 & [0051-0052])
As to claim 11, Grant discloses everything as disclosed in claim 1. In addition, Grant discloses  a presentation section that presents the presentation image.  (326, See [0069, 0073] wherein the combined thermal and VL (“visible light”) may be generated by superimposing one image on the other).
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (U.S. Publication 2016/0196653) in view of Ono (U.S. Publication 2008/0211916)
As to claim 2, Grant discloses everything as disclosed in claim 1 but is silent to wherein the region extraction section extracts the region of interest on a basis of a result of body detection from the far-infrared image.
However, Ono’s [0005] discloses a human body detection method of simultaneously capturing a visible light image and a far infrared image and specifying an image having the form of an animal outline recognized from the far infrared light image. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Grant’s disclosure to include the above limitations in order to ascertain object action intent and sync up visible light camera timing.
As to claim 4, Grant discloses everything as disclosed in claim 1 but is silent to wherein the region extraction section extracts the region of interest on a basis of results of body detection from the far-infrared image and from the visible-light image.
However, Ono’s [0005] discloses wherein the region extraction section extracts the region of interest on a basis of results of body detection from the far-infrared image and from the visible-light image.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Grant’s disclosure to include the above limitations in order to ascertain object action intent and sync up visible light camera timing.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (U.S. Publication 2016/0196653) in view of Kawamata et al. (U.S. Publication 2007/0222565)
As to claim 3, Grant discloses everything as disclosed in claim 1 but is silent to wherein the region extraction section extracts, as the region of interest, a specific temperature region78 including pixels having values within a temperature range representative of features of a specific subject from the far-infrared image.
However, Kawamata’s Fig. 4-6 & [0036-0042] discloses wherein the region extraction section extracts, as the region of interest, a specific temperature region78 including pixels having values within a temperature range representative of features of a specific subject from the far-infrared image.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Grant’s disclosure to include the above limitations in order to track delineating human characteristics in the presence of moving human and non-human objects. 
Claims 5 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over
Grant et al. (U.S. Publication 2016/0196653) in view of Takayama (U.S. Publication 2013/0250070)
As to claim 5, Grant discloses everything as disclosed in claim 4 but is silent to wherein the region extraction section extracts, as the region of interest, a region including a body that is depicted in the far-infrared image but not depicted in the visible-light image.
However, Takayama discloses wherein the region extraction section extracts, as the region of interest, a region including a body that is depicted in the far-infrared image but not depicted in the visible-light image.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Grant’s disclosure to include the above limitations in order to increase accuracy and precision in object detection in varying lighting conditions. 
As to claim 12, Grant discloses everything as disclosed in claim 1 but is silent to wherein the visible-light camera and the far-infrared camera are mounted on a predetermined mobile body.
However, Takayama discloses wherein the visible-light camera (1, Fig. 1 & [0036] discloses a far visible light camera light camera) and the far-infrared camera (3, Fig. 1 & [0036] discloses a far infrared light camera) are mounted on a predetermined mobile body (VH, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Grant’s disclosure to include the above limitations in order to facilitate accurate and precise object detection in motion applications.
As to claim 13, Grant discloses everything as disclosed in claim 1 but is silent to the visible-light camera and the far-infrared camera.
However, Takayama discloses the visible-light camera and the far-infrared camera. ([0003-0004)]
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Grant’s disclosure to include the above limitations in order to quickly recognize a person or the like located beyond irradiation range of car headlights. 
As to claim 14, Grant discloses everything as disclosed in claim 1 but is silent to wherein the image processing apparatus is mounted on the mobile body.
However, Takayama discloses wherein the image processing apparatus (10, Fig. 1 & [0036] discloses an image synthesis device) is mounted on the mobile body (VH, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Grant’s disclosure to include the above limitations in order to facilitate accurate and precise object detection in motion applications.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (U.S. Publication 2016/0196653) in view of Yi et al. (U.S. Publication 2009/0097707)
As to claim 6, Grant discloses everything as disclosed in claim 1 but is silent to wherein the region extraction section determines, based on a brightness histogram of a visible-light image in a region where a body is detected from the far-infrared image or the visible-light image, whether or not the region includes a region of interest.
However, Yi’s [0065] & Fig. 9 discloses wherein the region extraction section determines, based on a brightness histogram of a visible-light image in a region where a body is detected from the far-infrared image or the visible-light image, whether or not the region includes a region of interest. (S91-S94 & Fig. 10 discloses obtaining a luminance histogram over time and subtracting neighboring time frames)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Grant’s disclosure to include the above limitations in order to determine a movement state with greater specificity than would otherwise be possible according to histogram transition. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (U.S. Publication 2016/0196653)
As to claim 8, Grant Fig. 3 discloses everything as disclosed in claim 1 but is silent to wherein the modal transformation section transforms a far- infrared image of the region of interest to a modal image by using a database where pairs of far-infrared images and visible-light images are preregistered.
However, Grant’s 712, Fig. 7 & [0094-0096] discloses wherein the modal transformation section transforms a far- infrared image of the region of interest to a modal image by using a database where pairs of far-infrared images and visible-light images are preregistered.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Grant’s disclosure to include the above limitations in order to increase speed of accuracy and precision of transformation combination selection. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (U.S. Publication 2016/0196653) in view of Guetter et al. (U.S. Publication 2006/0093209)
As to claim 9, Grant discloses everything as disclosed in claim 1 but is silent to wherein the modal transformation section transforms a far- infrared image of the region of interest to a modal image in accordance with a conditional probability distribution of visible-light image generation based on a far-infrared image.
However, Guetter’s Abstract, Figure 7 & [0025] discloses using probability distributions in multi-modal (e.g. images from different modalities) registration.
 It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Grant’s disclosure to include the above limitations in order to statistically enhance image joining success. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661